Citation Nr: 1110121	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  99-11 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE


Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from May 1, 1997, to February 28, 2000.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran served on active duty from February 1965 to August 1971. The Veteran also had four years, three months, and fourteen days of prior active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that granted service connection for PTSD.  The Veteran appealed for a higher rating.  The Veteran testified at a hearing before a Decision Review Officer at the RO in May 2000.

In December 2006, the Board issued a decision which granted a 50 percent rating from August 1, 1998, and a 70 percent rating from February 29, 2000. The Veteran appealed to the United States Court of Appeals for Veterans Claims. Pursuant to an August 2007 joint motion for partial remand, the Court remanded the portion of the Board's decision that denied a rating greater than 50 percent for PTSD from August 1, 1998, through February 28, 2000; and greater than 70 percent from February 29, 2000.  The joint motion noted that in the December 2006 decision the Board granted a 50 percent rating since the initial claim for service connection for PTSD was established on May 1, 1997.  However, in the December 2006 decision, the Board, in assigning a 50 percent rating, indicated that the date of claim was August 1, 1998, which was in error.  The Board found that the correct effective date of the 50 percent rating for PTSD was May 1, 1997, and not August 1, 1998.  The Board also noted that during the time period from May 1, 1997, to February 28, 2000, the Veteran was granted temporary total ratings under 38 C.F.R. § 4.29 for the time periods from August 29, 1997, to September 30, 1997, and from May 26, 1998, to July 31, 1998.  The Board remanded the claim for additional development in November 2007.

In a March 2010 decision the Board granted a schedular rating of 100 percent for PTSD effective February 29, 2000, and denied the claim for a entitlement to a disability rating in excess of 50 percent for PTSD from May 1, 1997, to August 28, 1997, from October 1, 1997, to May 25, 1998, and from August 1, 1998, to February 28, 2000.  The Veteran appealed that portion of the Board decision to the Court.  Pursuant to a joint motion for partial remand, in an October 2010 Order, the Court vacated the Board's decision that denied a rating higher than 50 percent for PTSD from May 1, 1997 to February 28, 2000, and remanded the case to the Board for readjudication in accordance with the joint motion.

In January 2011, the Veteran submitted additional evidence in support of the claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

The evidence is in approximate balance as to whether the probative medical evidence of record supports a finding that the Veteran's service-connected psychiatric disorder, to include PTSD, effectively resulted in total social and occupational impairment that precluded him from securing or following substantially gainful employment from May 1, 1997, to February 28, 2000.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the schedular criteria for an initial rating of 100 percent for the Veteran's service-connected PTSD for the period from May 1, 1997 to February 28, 2000, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2010): 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his symptoms of PTSD from May 1, 1997, to February 28, 2000, resulted in total occupational and social impairment.

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's psychiatric disorder, to include PTSD, is rated under Diagnostic Code 9411 using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2010).

Under the General Rating Formula for Mental Disorders, a 70 percent rating is assigned for psychiatric disability when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2010).

The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266 (1996); Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  GAF scores ranging between 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score in the range of 41 to 50 represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  A GAF from 31 to 40 indicates some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and was unable to work).  38 C.F.R. § 4.125 (2010); Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)

The medical evidence for the period from May 1, 1997, to February 28, 2000, shows symptoms of depression, anger, engaging in fights, irritability, flashbacks, anxiety, suicidal and homicidal ideation, self-isolation, sleep impairment, nightmares, hallucinations, and disturbances of motivation and mood.  The Veteran reported that his psychiatric symptoms had a negative impact in his personal relationships as he had divorced his first wife, and was having problems with his second marriage.  Reportedly he used drugs and alcohol to block out his psychiatric symptomatology.  The Veteran related one attempt to overdose and an attempt to shoot another person.  During the period on appeal, the Veteran's GAF scores ranged from 30 to 60 which contemplate symptoms ranging from the inability to function in almost all areas to moderate symptoms.

The VA treatment records show that the Veteran was treated on an inpatient basis for three weeks in February 1997, and for a period of almost one month from August to September 1997.  The Veteran was subsequently readmitted for treatment for close to one month from September to October 1997 in the homeless domiciliary program.  He participated in counseling programs for PTSD during that time.  The Veteran was psychiatrically hospitalized and received PTSD therapy from May 1998 to July 1998, and again for one week in October 1998 and May 1999.  He was admitted to the homeless domiciliary from May 1999 to September 1999.  The Veteran was admitted for treatment for two weeks from September 1999 to October 1999.  The Veteran was in group therapy from May 1999 to February 2000.

On VA examiner in July 1997 the Veteran was noted to have been unemployed since 1985.  The Veteran reported that when he was employed he got angry and agitated and walked out on the job.  In August 1998, a clinical psychologist conducted a functional assessment of the Veteran for purposes of Social Security Administration (SSA) benefits.  The examiner found that the Veteran was moderately limited in concentration for greater than two hours and when working complex tasks in close coordination with others.  He was also moderately limited in his ability to accept supervisory instructions and criticism, interact with the public, maintain regular attendance schedules, and get along with peers.  In March 2000, SSA granted disability compensation in part for anxiety disorders, effective December 1999.

In December 2010, a private psychiatrist opined that the Veteran's psychiatric symptoms resulted in total social and occupational impairment throughout the period on appeal.  The psychiatrist reviewed the medical evidence and in a detailed report explained that while the Veteran's symptoms had fluctuated in severity from 1997 to 2000, with more acute manifestations requiring repeated psychiatric hospitalizations, his symptoms had been consistent throughout the period on appeal.  Moreover, the Veteran's psychiatric symptoms and treatment history were consistent with the natural course of his mental illness, which was manifested by severely disabling symptoms of PTSD.  It was noted that following service discharge, the Veteran made unsuccessful attempts at gainful employment due to his PTSD.  He had problems getting along with others and engaged in physical fights.  He became angry and argumentative and during two separate confrontation incidents he pulled a knife on a supervisor and shot another.  He lost all of his jobs, at times under threat of legal action.  The Veteran had been unable to hold a job since he was psychiatrically hospitalized in 1989.  The psychiatrist also noted that the impact of the Veteran's psychiatric symptoms on his relationships with others was severe and totally disabling, leading to divorce, estranged relationships, and severe social isolation.   

Resolving reasonable doubt in favor of the Veteran, and after considering all of the objective medical evidence of record, it is the judgment of the Board that, for the period on appeal, the schedular criteria for a 100 percent rating are met, because the medical evidence shows that the Veteran's service-connected psychiatric disorder has effectively resulted in total occupational and social impairment.  A psychiatrist in December 2010 opined that from May 1, 1997 to February 28, 2000, the Veteran was permanently unable to perform gainful employment due to his service-connected PTSD.  Similarly, on VA examination in May 2008, the examiner indicated that the Veteran's symptoms of PTSD contributed to divorce, detachment, social isolation, inability to be around large crowds, poor relationship with children, and unemployment.  The examiner concluded that the Veteran had been unemployed for 18 years, and opined that the Veteran's unemployment was due to his mental disorder.  The examiner explained that due to his PTSD symptoms, the Veteran was unlikely to obtain and maintain any gainful employment.   

In view of the foregoing, the Board concludes that the evidence is at least in relative equipoise as to the level of psychiatric disability, and as to whether it is reasonable to conclude that the disability picture is comparable to a 100 percent rating.  The Board concludes, with favorable resolution of reasonable doubt, that a 100 percent rating under Diagnostic Code 9411 for the period from May 1, 1997 to February 28, 2000, is warranted.  38 C.F.R. § 4.7 (2010).

The Veteran's psychiatric symptomatology does not precisely mirror the symptoms illustrative of a 100 percent rating.  For example, the evidence does not show gross impairment in thought processes or communication; persistent delusions or hallucinations; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  However, it is apparent that from May 1, 1997 to February 28, 2000, the Veteran's symptoms essentially totally impaired his social and occupational functioning by severely reducing his reliability and productivity.  In such circumstances, therefore, the Board finds that a 100 percent rating is warranted for the service-connected PTSD.  38 C.F.R. § 4.21 (2010) (not all cases will show all findings specified in the rating criteria, but the rating must in all cases be coordinated with actual functional impairment).

From the objective and competent medical evidence of record, the Board concludes that throughout the period on appeal the Veteran's service-connected PTSD essentially rendered him unable to work with or for others and resulted in total occupational and social impairment.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that the criteria for the assignment of a 100 percent schedular rating for PTSD from May 1, 1997 to February 28, 2000, have been satisfied.

Accordingly, the Board resolves reasonable doubt in favor of the Veteran and finds that the criteria for a 100 percent schedular rating are met for PTSD from May 1, 1997 to February 28, 2000.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A disability rating of 100 percent for a psychiatric disorder, to include posttraumatic stress disorder, from May 1, 1997 to February 28, 2000, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


